—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered February 8, 1991, which quashed defendant’s subpoena for the deposition of non-party Roger Wolfe, M.S.W., unanimously affirmed, with costs.
We agree with the IAS court that defendant failed to show unusual or unanticipated circumstances justifying his delay in seeking to depose the non-party witness for more than two months after plaintiffs filing of a certificate of readiness (22 NYCRR 202.21 [d]; Goldsmith v Howmedica, Inc., 158 AD2d 335). The motion should also be denied for failure to demonstrate circumstances necessitating a non-party deposition (CPLR 3101 [a] [4]), in that defendant did not show that the information sought could not be obtained from other sources. Concur — Sullivan, J. P., Kassal, Rubin and Smith JJ.